NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,819,620 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner has identified the following art as being the most relevant to Applicant’s claimed invention.

Choudhury et al. (US 2016/0094398; cited in IDS of 12/26/2020)
 [Choudhury ¶ 0074 (Fig. 2): home entertainment system (i.e. information handling system) running controller 50 used to set up paths in a mesh network] comprising: 
a wireless interface device [Choudhury ¶ 0072 (Fig. 2): home entertainment system 52 having WAP 54 (i.e. wireless interface device] for communicating with a plurality of mesh access points and one or more client devices connected via a plurality of wireless links forming a mesh wireless network, where each of the plurality of mesh access points is capable of routing one or more incoming wireless links to one or more downstream mesh access points or client devices [Choudhury ¶ 0074: device can communicate its wireless link information up to controller of home entertainment system via discover messages in the wireless mesh network and set up data channels (see also Fig. 2: controller in communication with devices 56C, 56E, 56H, 56I which are in further communication with devices 56 and 48; ¶ 0072: wireless devices 56 may communicate with one another by wireless communication (e.g., Bluetooth, WiFi, Zigbee) and form a wireless mesh network]; and 
 a processor executing code instructions of the mesh network link aggregation optimization system [Choudhury ¶ 0072 (Fig. 2): home entertainment system 50 having integrated controller (i.e. processor); ¶ 0252: methods executed by code] to: 
receive measured traffic and quality of service of each of the plurality of links [Choudhury ¶ 0075: Controller 52 learns topology of the wireless mesh via Discover messages (i.e. controller receives messages) which can include information such as capacity of the links (i.e. measured traffic), what the technology is, how much bandwidth is required by the application the wireless device needs to run over the link (i.e. quality of service requirements)].

Dhanabalan (US 2018/0278570; cited in IDS of 12/26/2020)
Dhanabalan teaches generat[ing] a congestion score for each of the plurality of wireless links based on received measured traffic and quality of service [Dhanabalan ¶ 0254: link quality estimator may determine the quality of one or more network links between two sites wherein a link quality score is provided based on traffic measurements; see also ¶ 0258: priority of link (i.e. QoS) is determined].

Paida et al. (US 2020/0007435; cited in IDS of 12/26/2020)
Paida teaches generating a congestion score for each of the plurality of links based on measured traffic [Paida ¶ 0059: network controller monitors all E-BGP peering links between transit providers and border routers for link utilization and IP traffic flows (i.e. measured traffic); and ¶ 0061 determines real-time link utilization (i.e. congestion score)]; and 
determin[ing] the congestion score for a congested one of the plurality of wireless links does not meet a preset congestion threshold value [Paida ¶ 0061: controller determined if monitored link real-time utilization (i.e. congestion score) reaches a given or predefined congestion threshold].

Ohta et al. (US 2018/0035440; cited in IDS of 12/26/2020)
Ohta teaches aggregate[ing] two or more links at a network layer at the determined location for simultaneous transmission on a single band to a second one of the plurality of mesh access points [Ohta ¶¶ 0187-0188 (Fig. 17): it may be determined to perform non-aggregation communication wherein eNB transmits data to UE by LTE-A only (i.e. single band) as opposed to link aggregation where UE data is transmitted over a LTE-A and WLAN concurrently; ¶ 0131: non-aggregation/aggregation occurs for IP flows (i.e. at network layer)] based on congestion information [Ohta ¶ 0150: it can be determined, for example, whether to execute the aggregation processing 1212, depending on the communication congestion in the wireless section between the UE 311 and the eNB 321].

However, the limitations “aggregate links at a network layer between two of the plurality of mesh access points within the mesh wireless network based on availability of one or more radios at one or more of the plurality of mesh access points for simultaneous transmission on a single band between the two of the plurality of mesh access points to provide wireless links within the mesh wireless network with congestion scores within a preset congestion score threshold value” in combination with the remaining limitations of the claim are not taught or suggested by the combination of Choudhury, Dhabalan, Paida, and Ohta nor in combination with any known prior art, therefore, claim 1 is allowed.  Claims 8 and 15 recite similar limitations to those of claim 1, therefore, claims 8 and 15 are allowed for similar reasons as stated above.  claims 2-7, 9-14, and 16-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRIAN P COX/Primary Examiner, Art Unit 2474